                           Case 1:20-cv-03871-UA Document 3 Filed 05/26/20 Page 1 of 2



                                                               U NITED S TATES D ISTRICT C OURT
                                                             S OUTHERN D ISTRICT OF N EW Y ORK
SAMANTHA SIVA KUMARAN
Customers John Does 1-100, CTA John Does 1-100, Nefertiti RIsk Capital Management, LLC


    Write the full name of each plaintiff or petitioner.
                                                                                                                                               No. ____20_CV_____3871_________
                                                       -against-
                                                                                                                                              MOTION FOR PERMISSION FOR
Vision Financial Markets, LLC et al                                                                                                            ELECTRONIC CASE FILING

Vision Investment Advisors, Inc Vision Brokerage Services, LLC H Rothman Family Advisors, Inc Boshnack Family, LLC High Ridge Holding Corporation, Inc High Ridge Futures, LLC Howard Rothman, Robert Boshnack, John Felag, Julie Villa, Gerard Stephen Lazzara, Lazzara Consulting, Inc




    Write the full name of each defendant or respondent.


I respectfully ask the Court for permission to participate in electronic case filing
(“e-filing”) in this case. I affirm under penalty of perjury that:

    1. I have reviewed the Court’s Electronic Case Filing Rules & Instructions, available at
       http://nysd.uscourts.gov/ecf_filing.php, and agree to abide by them.

    2. I completed the Court’s CM/ECF introduction course 1 on                                                                                                                      09/06/2019                                            .

    3. I have submitted a Non-Attorney E-File Registration for the PACER system at
       https://www.pacer.gov/reg_nonatty.html.

    4. I understand that once I register for e-filing, I will receive notices and documents
       only by e-mail in this case and not by regular mail.

    5. I understand that if I am granted permission to participate in e-filing, I must file my
       documents electronically and I may not submit documents to the Pro Se Intake Unit
       for scanning and docketing.

    6. I know how to convert a document to PDF-A format.

    7. I have regular access to the technical requirements necessary to e-file successfully:

             ☐ a computer with internet access and a word processor

                            type of computer I will be using:                                                               MacBook Pro

1   You may register for the course on the Court’s website: http://nysd.uscourts.gov/ecf_training.php.


SDNY Rev: 10/4/18
          Case 1:20-cv-03871-UA Document 3 Filed 05/26/20 Page 2 of 2




          type of word processor I will be using:

    ☐ an e-mail account (on a daily basis) to receive notifications from the Court and
      notices from the e-filing system

    ☐ a scanner to convert documents that are only in paper format into electronic
      files

          scanning equipment I will be using:   Brother
    ☐ a PDF reader and a PDF writer to convert word-processing documents into
      PDF format, the only electronic format in which documents can be e-filed

          version of PDF reader and writer that I will be using:

          Adobe Pro
    ☐ a printer or copier to create required paper copies such as chambers copies.

8. I understand that I must regularly review the docket sheet of the case so that I do
   not miss a filing.

9. I understand that if my use of the ECF system is unsatisfactory, my e-filing
   privileges may be revoked, and I will be required to file documents in paper.


May 26, 2020
Dated                                               Signature


Samantha Siva Kumaran
Name

119 West 72nd Street #204                New York                    NY      10023
Address                                 City                         State   Zip Code


1-646-221-4363                                  samantha@timetricsrisk.com
Telephone Number                                    E-mail Address




                                           2
